Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur with the majority’s disposition of appellee’s res judicata argument. However, equitable considerations compel me to dissent from today’s decision for the following reasons.
For over twenty-two years, the appellant village found no reason to take action to compel appellee to conform with the off-street parking regulations contained in Chapter 923 of its Building and Fire Prevention Code. Obviously, appellee would never have had to comply absent the 1982 fire. When appellee’s business was destroyed without appellee’s fault, the village suddenly resurrected the parking regulations as a reason to deny permission to rebuild, thereby working a severe hardship on appellee. From 1959 to 1982, the village was content to regard appellee’s former operation of a restaurant with limited parking as a nonconforming use entitled to continue because it predated the relevant parking regulations. After appellee’s structure burned down, the village abruptly reversed its stance and denied that appellee’s business was ever a nonconforming use entitled to be continued or restored. Unlike the majority, I am not inclined to endorse such a harsh, inconsistent and inequitable course of conduct.
Such equitable considerations are clearly applicable in this case, since appellee’s complaint prayed for equitable relief in the form of a mandatory injunction ordering defendants to grant the building permit. The equitable maxim “equity aids the vigilant” is particularly relevant to the facts herein. See Clark, Principles of Equity (1919) 35, Section 31. The appellant village has been anything but vigilant in this case. As noted above, ap*173pellant countenanced appellee’s restaurant as a “nonconforming use” entitled to protection for over twenty-two years. Now that the restaurant has been destroyed, appellant awakens from its slumber and discovers that the restaurant was never a nonconforming use and that it must comply with parking regulations. I do not count the 1964 action as evidence of appellant’s vigilance in this matter, since that action was to prevent appellee from expanding its capacity, not to force appellee to bring its existing operation into compliance with parking regulations.
I acknowledge that the analysis of the majority is technically correct from a strictly legal standpoint. But its cold disregard of justice and equity calls to mind the words of Charles Dickens: “ ‘If the law supposes that,’ said Mr. Bumble, ‘the law is a ass, a idiot.’ ” Oliver Twist, Chapter 51. It also does violence to the words of the Apostle Paul: “The letter of the law killeth; the spirit giveth life.”